      Case 2:18-cr-00422-SMB Document 618 Filed 05/28/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                             No. CR-18-422-PHX-SMB
11                        Plaintiff,
                                                                     ORDER
12            v.
13
     Michael Lacey, et al.,
14
                          Defendants.
15
16         Based on the government’s Unopposed Motion to Extend Time to File Response to
17   Defendants’ Motion to Dismiss Indictment (Third Request), and good cause appearing,
18         IT IS HEREBY ORDERED granting the motion and extending the deadline for
19   the United States to respond to Defendants’ Motion to Dismiss Indictment (doc. 561) from
20   May 29, 2019 to June 12, 2019.
21         IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h) is
22   found to commence from _________________ through __________________.
23                 Dated this 28th day of May, 2019.
24
25
26
27
28
